Citation Nr: 1112610	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-43 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, O.G.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to March 1992, including service in Italy and Saudi Arabia.  The Veteran also had service in the Mississippi Army National Guard from March 1992 to December 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by a Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).  

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in November 2010.  The Veteran and O.G. testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran submitted additional evidence in support of his claim following the hearing.  This evidence was accompanied by a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's involvement in an in-service motor vehicle accident has been sufficiently corroborated. 

2.  The Veteran's report of being scared when he had to suit up for possible chemical warfare in Saudi Arabia because an alarm sounded is credible and consistent with the places, types, and circumstances of his service.      

3.  The Veteran's currently diagnosed PTSD is related to his fear of hostile military or terrorist activity and attributed to a corroborated in-service stressor.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

In this case, the Veteran contends that he has PTSD as a result of numerous in-service stressful events, including (1) being injured in a motor vehicle accident in 1989 or 1990; (2) being scared when he had to don and doff chemical suits while alarms signaling a possible attack sounded in Saudi Arabia; (3) performing numerous parachute jumps; and (4) being assaulted in service by fellow soldiers.  See Veteran's July 2004 and April 2007 statements.  

Preliminarily, the Board notes that the Veteran's service treatment records (STRs) appear to be missing.  In cases where, as here, the Veteran's STRs have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the  missing service records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  

Service personnel records (SPRs) associated with the claims file show active service in the Army from January 1987 to March 1992, with service in Italy from June 1987 to July 1990.  The Veteran also had service in Saudi Arabia in support of Operation Desert Shield.  

Included in the claims file are numerous lay statements from the Veteran's service buddies.  These statements described in detail the circumstances of the in-service motor vehicle accident, identified the Veteran as an occupant of the vehicle in question, and confirmed that the Veteran and others sustained injuries as a consequence of the accident.  See statements from J.B. (July 2008); E.H. (November 2009); and R.F. (November 2008).  In addition, the Veteran's mother indicated in October 2007 that she recalled being informed of the Veteran's involvement in an in-service motor vehicle accident.  Upon learning the news, she stated that it was unclear whether the Veteran was dead, alive, or severely injured at that time.  See October 2007 statement.  Given the evidence of record, the Board finds that this stressor has been sufficiently corroborated.

Moreover, the Veteran indicated in July 2004 that he was "scared" when he had to suit up for possible chemical warfare in Saudi Arabia because an alarm sounded.  Although the Veteran's records do not reflect that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying valor that could support a finding of having engaged in combat, the Veteran's reports of being scared when having to suit up for possible chemical warfare when an alarm sounded are credible and consistent with the places, types, and circumstances of his service, particularly where, as here, the Veteran had confirmed service in Saudi Arabia.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

Both VA and private treatment records associated with the claims file reflect that the Veteran was hospitalized on numerous occasions beginning in December 2002.  He has also been diagnosed as having various psychiatric disabilities including PTSD, depressive disorder, depression with psychotic features, schizophrenia, and psychosis not otherwise specified (NOS).  See VA and private treatment records dated December 2002; January 2003; June, September, and December 2004; February, July, and October 2006; August 2007; and March 2008.

The Veteran was afforded a VA Compensation and Pension (C&P) neurology examination in October 2006.  At that time, he reported having difficulty differentiating between "what is real and what is not real."  The Veteran also had subjective complaints of nightmares, insomnia, hypervigilance, and being uncomfortable in confined spaces or around other people.  He also slept with a knife.  Following a neurological and mental status examination, the examiner diagnosed the Veteran as having PTSD and depression NOS.    

The Veteran was also afforded a VA Compensation and Pension (C&P) PTSD examination in December 2006.  The Veteran reported having subjective complaints of depression, auditory hallucinations, low energy, poor concentration, and nightmares.  He also reported suicidal thoughts in the past, but denied them at the time of the examination.  The Veteran stated that he experienced several stressful events in service, including involvement in a motor vehicle accident, being assaulted by fellow soldiers, and the threat of being exposed to poison gas and SCUD missiles.  The examiner diagnosed the Veteran as having depressive disorder NOS following a psychiatric evaluation.  The examiner noted that the Veteran endorsed "a lot" of PTSD symptoms and had done so for awhile, but the examiner did not offer a diagnosis of PTSD at that time because of inconsistencies in the Veteran's story as well as his vague responses and dramatization of symptoms.

In March 2007, J. Pharis, M.D. stated that the Veteran's psychiatric disabilities were likely caused by "life-threatening" events during his military service.  In August 2007, a licensed clinical social worker submitted a statement in support of the Veteran's claim.  In particular, the author stated that the Veteran exhibited symptoms of anger, self-isolation, hypervigilance, difficulty sleeping, and nightmares.  These symptoms, according to the author, were consistent with a PTSD diagnosis.  The author also attributed the Veteran's PTSD diagnosis to his involvement in a "terrible" in-service motor vehicle accident and an in-service personal assault.  

The Veteran was also afforded a VA psychiatric evaluation in March 2008.  He reported numerous stressful in-service events, including his involvement in a severe motor vehicle accident as well as fear over having to suit up for possible chemical warfare in Saudi Arabia.  Since discharge from service, the Veteran reported subjective complaints of intrusive thoughts and memories of his trauma, difficulty concentrating, nightmares, social isolation, exaggerated startle response, periods of violence, and in the past, thoughts of self-harm.  A VA psychologist conducted a mental status examination and diagnosed the Veteran as having PTSD with a history of related psychotic features. 

In May 2008, J. McCoy, Ph.D. (a clinical psychologist) treated the Veteran with individual psychotherapy.  According to Dr. McCoy, the Veteran experienced continued problems with severe PTSD.  In Dr. McCoy's opinion, the Veteran was unable to hold a job, have an average social life, or relate to his family as a consequence of his severe, poorly controlled PTSD symptoms.  Dr. McCoy attributed these symptoms to the Veteran's involvement in an in-service motor vehicle accident.  See June 2008 progress note.

Dr. McCoy also submitted a statement in support of the Veteran's claim dated July 2008.  According to Dr. McCoy, the Veteran's PTSD was related to his in-service motor  vehicle accident.  Dr. McCoy further stated that the Veteran's PTSD was manifested by symptoms of nightmares, ongoing anxiety, hypervigilance, insomnia, marked isolation, inability to relax, flashbacks of the trauma, and an unreasonable fear of crowds.  See also, June 2010 addendum. 

The Veteran was treated in February 2010 at the Southeast Mental Health Center.  His past medical history was significant for PTSD and depressive disorder NOS.  The Veteran stated that he experienced social isolation, but preferred to be alone.  He also reported continuing nightmares about his in-service motor vehicle accident.  Following a mental status examination, the Veteran was diagnosed as having PTSD and depressive disorder NOS.  See also, July 2010 treatment note.  

The Veteran was again hospitalized at a VA medical facility for inpatient psychiatric care in August 2010.  The Veteran's past medical history was significant for major depression and PTSD.  At the time of admission, the Veteran reported having a one week history of feelings of worthlessness, depression, anhedonia, anorexia, panic attacks, thoughts of suicide, and recurrent flashbacks.  These flashbacks, according to the Veteran, were related to his in-service motor vehicle accident.  The impression was major depressive disorder (MDD) with suicidal ideations.  The Veteran was later transferred to the Lakeside Behavioral Health System for additional treatment.  A discharge summary associated with this episode diagnosed the Veteran as having PTSD as well as recurrent, severe, MDD without psychosis.  

Also associated with the claims file are numerous statements dated October and November 2010 from VA and private medical practitioners, including a Board-certified advanced practice nurse, readjustment counselor, and licensed master social worker.  These medical practitioners indicated that the Veteran's symptoms (which have been described in detail above) were consistent with a PTSD diagnosis.  Furthermore, these practitioners expressed the opinion that the Veteran's currently diagnosed PTSD was "more likely than not," "more than likely," and/or "the result of" traumatic in-service experiences, especially his in-service motor vehicle accident.

The Veteran also testified before the undersigned VLJ in November 2010.  In particular, the Veteran indicated that his claims file contained well-documented records with regard to his diagnosis of and treatment for PTSD.  The Veteran also asserted that he provided sufficient information to corroborate his in-service stressors especially that which was related to his in-service motor vehicle accident and his fear of chemical warfare while stationed in Saudi Arabia.    

The Board finds that the evidence is in equipoise as to whether service connection for PTSD is warranted.  Preliminarily, the Board notes that there is competing evidence of record as to whether the Veteran meets the criteria for a PTSD diagnosis.  On one hand, the Veteran has been consistently diagnosed as having PTSD for several years.  See VA and private treatment records, examination reports, and hospitalization records.  On the other hand, the Board is aware that there is evidence of record, including a December 2006 VA C&P examination report, which calls into question whether the Veteran satisfies the criteria for a PTSD diagnosis.  The DSM-IV makes clear that a PTSD diagnosis requires the following:

A.  The person has been exposed to a traumatic event in which both of the following are present:

(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others

(2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently reexperienced in one (or more) of the following ways:

(1) recurring and intrusive distressing recollections of the event, including images, thoughts, or perceptions

(2) recurrent distressing dreams of the event

(3) acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience)

(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

(5) psychological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three or more of the following:

(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma

(2) efforts to avoid activities, places, or people that arouse recollections of the trauma

(3) inability to recall an important aspect of the trauma

(4) markedly diminished interest or participation in significant activities

(5) feelings of detachment or estrangement from others

(6) restricted range of effect (e.g., unable to have loving feelings)
(7) sense of foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:

(1) difficulty falling or staying asleep

(2) irritability or outbursts of anger

(3) difficulty concentrating

(4) hypervigilance

(5) exaggerated startle response

E.  Duration of the disturbance (symptoms in Criteria B, C, and D) is more than one month

F.  The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

See DSM-IV.  In this case, the December 2006 VA examiner seemed to take issue with only the A-1 criterion because of inconsistencies in the Veteran's story as well as his vague responses and dramatization of symptoms.  There is no indication that the Veteran failed to meet the other criteria outlined in the DSM-IV to support a PTSD diagnosis.  In fact, the nature and severity of the Veteran's psychiatric symptoms as recorded in VA and private treatment records described above supports the conclusion that the Veteran satisfied the other DSM-IV criteria for a diagnosis of PTSD.  With regard to criterion A-1, (i.e., that the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others), medical professionals have indicated that Veteran was confronted with an event (i.e., an in-service motor vehicle accident) that involved serious injury or a threat to the physical integrity of the Veteran and others (i.e., the Veteran and others sustained injuries as a consequence of the accident).  As noted above, this in-service stressor has been sufficiently corroborated.

Furthermore, the Veteran also had service in Saudi Arabia in support of Operation Desert Shield as an infantryman.  The Veteran reported being scared or in fear of chemical warfare attacks, particularly when he repeatedly suited up for such on the sound of an alarm.  As noted above, the Board finds that the Veteran is competent to report these claimed in-service traumatic events and that his reports are both credible and probative.  The Veteran's statements in this regard have been consistent throughout the duration of the appeal and are also consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

The Veteran's PTSD diagnosis (and satisfaction of criterion A-1) is also buttressed by VA and private treatment dated October 2006, March and August 2007, March and May 2008, and February, October, and November 2010.  These examiners, and the March 2008 examiner (a VA psychologist) in particular, diagnosed the Veteran as having PTSD related to his involvement in a severe in-service motor vehicle accident (i.e., a corroborated stressor) as well as fear over having to suit up for possible chemical warfare in Saudi Arabia.  See 38 C.F.R. § 3.304(f).  

The Board further finds the March 2008 VA psychiatric evaluation, as well as the opinions rendered in October and November 2010, to be highly probative evidence on the issue of service connection because the VA psychologist (and other competent medical professionals) because a nexus to events in service was provided by medical professionals who relied on professional training and expertise as well as a physical examination of and interview with the Veteran before reaching their conclusions.  The Board is aware that the March 2008 VA examiner diagnosed the Veteran as having PTSD and linked this diagnosis to traumatic in-service events as described by the Veteran.  As noted above, the Board finds the Veteran's reports about his involvement in an in-service motor vehicle accident and being scared or in fear of chemical warfare attacks while stationed in Saudi Arabia to be credible.  Accordingly, the Board finds that there is competent, credible, and probative medical evidence of record to support a PTSD diagnosis in this case and to link the PTSD to service.

With regard to other examiners, such as the December 2006 VA C&P examiner, who failed to diagnose the Veteran as having PTSD (and provided a rationale for reaching this determination), the Board finds that the evidence for and against the claim is in equipoise as to whether the Veteran has PTSD that is related to service.  Thus, the Board concludes that the criteria for entitlement to service connection for PTSD have been met and the Veteran's claim is granted.  
   

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

	
ORDER

Service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


